IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of:                         :   No. 2242 Disciplinary Docket No. 3
                                          :
                                          :   Board File No. C2-15-908
GEORGE B. DITTER                          :
                                          :   (Court of Common Pleas of Montgomery
                                          :   County, Criminal Division, No. CP-46-CR-
                                          :   0008215-2015)
                                          :
                                          :   Attorney Registration No. 23199
                                          :
                                          :   (Montgomery County)
                                          :


                                        ORDER


PER CURIAM


       AND NOW, this 12th day of February, 2016, the Joint Petition to Temporarily

Suspend an Attorney is granted, George B. Ditter is placed on temporary suspension,

see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.



       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.